11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Willie Abalos, Jr.,                        * From the County Court at
                                             Law No. 2 of Midland County,
                                             Trial Court No. FM-50,265

Vs. No. 11-11-00330-CV                     * November 21, 2013

Wendie Carol Abalos,                        * Memorandum Opinion by Wright, C.J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed only insofar as it ordered that Willie Abalos,
Jr. pay child support in the amount of $2,100 and in the additional amount of $3,400
per month. We remand the cause to the trial court for it to determine the proper
amount of child support to be paid by Willie Abalos, Jr. In all other respects, the
judgment of the trial court is affirmed. The costs incurred by reason of this appeal
are taxed 75% against Wendie Carol Abalos and 25% against Willie Abalos, Jr.